         Case 5:18-cv-02585-NC Document 547 Filed 05/18/20 Page 1 of 1




                                                                       J. James Li, Ph.D. (lij@lilaw.us)



May 18, 2020

Hon. Nathanael M. Cousins
United States Magistrate Judge
United States District Court, Northern District of California
280 South 1st Street
San Jose, CA 95113

VIA ELECTRONIC FILING

            Re: Citcon USA LLC v. RiverPay Inc. et al., Case No. 5:18-cv-02585-NC

Dear Judge Cousins:

Amid the COVID-19 pandemic, we hope everyone at the courthouse is safe and healthy.
We understand the Court is closed until the end of May, but is conducting court business
remotely.

pending judgment in the above-captioned case. The jury returned a verdict for Citcon on
December 20, 2019. The parties finished their post-verdict briefings on January 17, 2020.
Thus, it has been four months since the end of post-trial briefings.
As the Court is aware, Citcon spent significant resources to bring the case to a successful
verdict. Five months after the verdict, however, RiverPay is still using the
misappropriated software to damage Citcon as if nothing has happened. RiverPay has
also been transferring its assets to make it judgment proof according to information from
the industry. Thus, delay in issuing judgment is causing significant prejudice to Citcon.
Citcon understands that the Court is busy with other matters and remote working is less
efficient. However, Citcon would like us, its counsel, to convey to the Court the urgency
of issuing a proper judgment in this case. Thus, we sincerely hope that the Court will
issue judgment in this case sooner than later.


                                                     Very truly yours,


                                                     /s/ J. James Li
                                                     J. James Li, Ph.D.
                                                     Attorney for Plaintiff Citcon USA and
                                                     Counter-Defendants Citcon USA LLC and
                                                     Wei Jiang
